DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 3/28/2022, is acknowledged.  Claims 27, 30, and 32 are amended; claim 37 is canceled; claims 43-45 are newly added. No new matter is present. Claims 27-36 and 38-45 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 27, line 14: “than the predetermined silicon solution temperature and at and above”

Allowable Subject Matter
Claims 27-36 and 38-45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a method of heat treating a casting formed in a high pressure die casting process from an aluminum alloy comprising silicon and a plurality of metal alloying constituents, the method comprising heating the casting to a first casting temperature less than 10°C below a predetermined silicon solution temperature wherein silicon enters into solid solution at an accelerated rate so as to increase growth of internal pores within the casting, heating all of the metal alloying constituents to a temperature equal to or greater than the first casting temperature but below the predetermined silicon solution temperature, increasing the rate of heat input to a second casting temperature less than 10°C below a predetermined alloying metal solution temperature which is greater than the predetermined silicon solution temperature and at which a first metal alloying constituent enters into solid solution, maintaining the casting at the second casting temperature for a time sufficient to achieve a time-in-treatment ratio greater than about 50% as defined by the claim and quenching the casting to a temperature of 250° C or less.  Applicant’s arguments, filed 3/28/2022 are therefore, found persuasive in view of Applicant’s amendments to the claims and the rejection under 35 U.S.C. 103 over Hummel in view of Lumley is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735